DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/20 and 3/22/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nagaoka (US 2018/0342878).
Regarding claim 1, Nagaoka discloses in (Fig. 2), a method of controlling a wireless power transfer, WPT, system, the WPT system comprising a primary stage (fig. 2, "2") and a secondary stage (Fig. 2, "2"), the primary stage comprising: a direct current to direct current, DC/DC, converter configured to generate a direct current, DC, output (paragraph [0059]): “ in addition, the power converter 26 may be composed of an AC/DC converter and a DC/DC converter provided at an output of the AC/DC converter"): a direct current to alternating current, DC/AC, inverter (see Fig. 2, "27") configured to receive the DC output from the DC/DC converter and to generate an alternating current, AC, output according to a variable switching frequency (paragraph [0066]); and a primary coil configured to transfer power to the secondary stage in response to the DC/AC inverter generating the AC output (paragraph [0060]), the method comprising:
adjusting the switching frequency of the DC/AC inverter to cause a phase angle
between an input current of the primary coil and an input voltage of the primary coil to be less than or equal to a predetermined threshold (paragraph [0097]); and
controlling the DC output of the DC/DC converter to cause a desired amount of power to be transferred from the primary coil at the adjusted switching frequency of the DC/AC inverter (see paragraph [0057]).
Regarding claim 2, Nagaoka discloses in (Fig. 2) the method according to claim 1, wherein the adjusting is further based on the desired amount of power to be transferred from the primary coil (see 21 and [0058]).
Regarding claim 3, Nagaoka discloses in (Fig. 2) the method according to claim 1, wherein the adjusting comprises: selecting a switching frequency from a discrete set of switching frequencies, each member of the discrete set of switching frequencies being useable, for the desired amount of power that is to be transferred from the primary coil, to cause the phase angle to be less than or equal to the predetermined threshold; and using the selected switching frequency as the switching frequency of the DC/AC inverter (such as a frequency step implies a discrete frequency spectrum and [0107]).
Regarding claim 4, Nagaoka discloses in (Fig. 2) the method according to the method according to claim 3, wherein the selected switching frequency comprises a maximum switching frequency from the discrete set of switching frequencies [see 0096].
Regarding claim 5, Nagaoka discloses in (Fig. 2) the method according to claim 1, wherein the adjusting comprises: determining, based on the desired amount of power to be transferred from the primary coil, a sub-range of switching frequencies; and varying the switching frequency of the DC/AC inverter within the sub-range until the phase angle is less than or equal to the predetermined threshold [see 0058 and 0066]).  
Regarding claim 6, Nagaoka in (Fig. 2), discloses the method according to claim 1, wherein the secondary stage is coupled to a rechargeable battery, and wherein the controlling the DC output of the DC/DC converter is based on a desired charging power for the rechargeable battery [see 0075, such that load is a storage device [see 0063] on the basis of a measurement value and power command value from the power receiver 3 via the communication device 24, the first controller 25 controls the first converter 22 such that the measurement value approaches the power command value). 
Regarding claim 9, Nagaoka discloses in (Fig. 2), a wireless power transfer system (“WPT”), the WPT comprising a primary stage (see fig. 2, "2") and a secondary stage (see Fig. 2, "3"), the primary stage comprising: a direct current to direct current, DC/DC, converter configured to generate a direct current, DC, output (see paragraph [0059]): “ in addition, the power converter 26 may be composed of an AC/DC converter and a DC/DC converter provided at an output of the AC/DC converter"): a direct current to alternating current, DC/AC, inverter (see Fig. 2, "27") configured to receive the DC output from the DC/DC converter and to generate an alternating current, AC, output according to a variable switching frequency (paragraph [0066]); and a primary coil [see 21] configured to transfer power to the secondary stage in response to the DC/AC inverter generating the AC output (paragraph [0060]), the method comprising: adjusting the switching frequency of the DC/AC inverter to cause a phase angle between an input current of the primary coil [see 21] and an input voltage of the primary coil to be less than or equal to a predetermined threshold (see paragraph [0097]); and controlling the DC output of the DC/DC converter to cause a desired amount of power to be transferred from the primary coil at the adjusted switching frequency of the DC/AC inverter (see paragraph [0057]).
Regarding claim 10, Nagaoka in (Fig. 2) disclose the WPT system according to claim 9, wherein the primary stage (see fig. 2, "2") comprises a resonant tank arranged between the DC/AC inverter and the primary coil [see 21 and 0068].  
Regarding claim 11, Nagaoka in (Fig. 2) discloses the WPT system according to claim 10, wherein the resonant tank comprises at least one capacitor arranged in series with the primary coil [see 0068].  
Regarding claim 12, Nagaoka in (Fig. 2) discloses the WPT system according to claim 9, wherein the primary stage comprises a rectifier configured to rectify a 3-phase AC input signal, the DC/DC converter being arranged between the rectifier and the DC/AC inverter [see 0059].
  Regarding claim 13, Nagaoka in (Fig. 2) discloses the WPT system according to claim 9, wherein the primary stage [see Fig. 2, 2] comprises at least one smoothing capacitor arranged between the DC/DC converter and the DC/AC inverter (see Fig. 2, 22], the at least one smoothing capacitor configured to smooth the output of the DC/DC converter [see 0060].  
Regarding claim 14, Nagaoka in (Fig. 2) discloses the WPT system according to claim 9, wherein the secondary stage is coupled to a rechargeable battery, the secondary stage comprising: a secondary coil [see 31] coupled to the primary coil [see 21] of the primary stage, the secondary coil [see 31] configured to receive power transferred from the primary coil [see 21]; and a high-voltage low-voltage (HVLV) transformer arranged between the secondary coil and the rechargeable battery [see 0075, such that load is a storage device [see 0063] on the basis of a measurement value and power command value from the power receiver 3 via the communication device 24, the first controller 25 controls the first converter 22 such that the measurement value approaches the power command value]. 
  Regarding claim 15, Nagaoka in (Fig. 2) discloses the WPT system according to claim 14, wherein the HVLV transformer comprises a center-tapped full-wave rectifier [0056-0058 and 0073-0074].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka (US 2018/0342878).
Regarding claim 7, Nagaoka discloses the method according to claim 1, except for wherein the predetermined threshold is 25.
However, it is obvious to one of ordinary skill in the art prior to the filing date of the invention that any predetermined threshold such as 25 can be used based on user adjusting and setting the threshold to a preferred limit for that particular wireless power transfer system. 
Regarding claim 8, Nagaoka discloses the method according to claim 1, except for wherein the predetermined threshold is 15.
However, it is obvious to one of ordinary skill in the art prior to the filing date of the invention that any predetermined threshold such as 15 can be used based on user adjusting and setting the threshold to a preferred limit for that particular wireless power transfer system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        6/18/22



/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836